DETAILED ACTION

Examiner note: A Corrected Notice of Allowability is provided herein to clarify the reasons for allowance of claims 1 and 14.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the method further comprises switching between the heating operation mode and a normal operation that does not include heating measures and wherein the heating operation mode includes affecting an injection timing of the combustion engine.” in claim 1; and “a temperature regulation is provided for heating the first component while in a heating operation mode, wherein, in the heating operation mode, a heating operation is used for additionally heating a second component and a third component of the at least three components for which no temperature regulation is provided, via a pulse control including heating pulses and heating pauses” in claim 14.
The closest prior art of record is Yan et al. (US 2012/0137660). Yan discloses an exhaust system with heating pulses via an exhaust line injection to regulate the temperature of a diesel oxidation catalyst (DOC). (See Yan, Abstract, Paragraph [0051], 
Accordingly, Yan fails to teach, alone or in combination, utilizing engine injection timing pulses and pauses for regulating the DOC temperature as recited in claim 1, as the prior art of record discloses utilizing an exhaust mounted injector and electric heater to provide the heating pulses. Further, Yan fails to teach, alone or in combination, providing heating operation for heating at least two components without temperature 
Therefore, Yan fails to teach or fairly suggest, alone or in combination, “wherein the method further comprises switching between the heating operation mode and a normal operation that does not include heating measures and wherein the heating operation mode includes affecting an injection timing of the combustion engine.” in claim 1; and “a temperature regulation is provided for heating the first component while in a heating operation mode, wherein, in the heating operation mode, a heating operation is used for additionally heating a second component and a third component of the at least three components for which no temperature regulation is provided, via a pulse control including heating pulses and heating pauses” in claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746